  Case 15-21536         Doc 59     Filed 01/07/19 Entered 01/07/19 08:46:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21536
         MICHAEL D HUTSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/23/2015.

         2) The plan was confirmed on 10/22/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,000.00.

         10) Amount of unsecured claims discharged without payment: $56,547.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-21536      Doc 59     Filed 01/07/19 Entered 01/07/19 08:46:18                      Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $22,900.00
       Less amount refunded to debtor                         $331.98

NET RECEIPTS:                                                                                $22,568.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,993.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,004.07
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,997.07

Attorney fees paid and disclosed by debtor:                  $7.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
CAB SERVICES                 Unsecured          101.00           NA              NA            0.00       0.00
CALIBER HOME LOANS           Unsecured      53,559.00            NA              NA            0.00       0.00
CALIBER HOME LOANS           Secured               NA     75,055.54             0.00           0.00       0.00
CALIBER HOME LOANS           Secured       200,000.00    208,938.48       283,994.02           0.00       0.00
CCI                          Unsecured          350.00           NA              NA            0.00       0.00
CCI                          Unsecured           64.00           NA              NA            0.00       0.00
CHASE                        Unsecured          160.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE           Priority              NA         122.86          122.86        122.86        0.00
IL DEPT OF REVENUE           Unsecured             NA          84.80           84.80          84.80       0.00
INTERNAL REVENUE SERVICE     Unsecured       4,000.00         524.01          524.01        524.01        0.00
INTERNAL REVENUE SERVICE     Priority              NA       4,712.11        4,712.11      4,712.11        0.00
Kankakee County Treasurer    Priority              NA     12,127.17        12,127.17     12,127.17        0.00
Kankakee County Treasurer    Secured         4,000.00           0.00            0.00           0.00       0.00
Kankakee County Treasurer    Secured         4,000.00           0.00            0.00           0.00       0.00
Kankakee County Treasurer    Secured        11,000.00           0.00            0.00           0.00       0.00
LOU HARRIS COMPANY           Unsecured          189.00           NA              NA            0.00       0.00
NATIONAL RECOVERY AGENCY     Unsecured          107.00           NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC     Unsecured       1,354.00            NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC     Unsecured          364.00           NA              NA            0.00       0.00
Online Collections           Unsecured          146.00           NA              NA            0.00       0.00
SEVENTH AVE                  Unsecured          153.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-21536         Doc 59      Filed 01/07/19 Entered 01/07/19 08:46:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $283,994.02                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                         $283,994.02                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $16,962.14         $16,962.14              $0.00
 TOTAL PRIORITY:                                         $16,962.14         $16,962.14              $0.00

 GENERAL UNSECURED PAYMENTS:                                $608.81            $608.81              $0.00


Disbursements:

         Expenses of Administration                             $4,997.07
         Disbursements to Creditors                            $17,570.95

TOTAL DISBURSEMENTS :                                                                      $22,568.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
